DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response 12/28/2020 claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 20090263775) in view of Tessier et al. (US 10,460,625, in further view of Washburn et al. (US 20140272834).
Regarding claims 1-4, 8-11 see reasons stated in paragraphs 9-17 of the previous Office Action mailed 9/28/2020 and incorporated herein by reference.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 20090263775) in view of Tessier et al. (US 10,460,625, in further view of Washburn et al. (US 20140272834), as applied to claim 4 and 12 above, in further view of Tallman Jr. (US 20130230837).
Regarding claims 5 and 12 see reasons stated in paragraphs 18-20 of the previous Office Action mailed 9/28/2020 and incorporated herein by reference.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 20090263775) in view of Tessier et al. (US 10,460,625, in further view of Washburn et .
Regarding claims 6 and 13 see reasons stated in paragraphs 21-23 of the previous Office Action mailed 9/28/2020 and incorporated herein by reference.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 20090263775) in view of Tessier et al. (US 10,460,625, in further view of Washburn et al. (US 20140272834), as applied to claim 1 and 8 above, in further view of Meglan (US 20130230837).
Regarding claims 7 and 14 see reasons stated in paragraphs 24-26 of the previous Office Action mailed 9/28/2020 and incorporated herein by reference.
Response to Arguments
Applicant’s arguments, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting of non-final has been withdrawn, and the terminal disclaimer has been accepted. 
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive.  The Applicant argues that the reference of Tessier teaches that the vital signs information is manually input by the user and/ or trainee.  The Examiner disagrees.  The Examiner would like to point out that the claim recites “a virtual reality simulation system coupled to the medical procedure simulation system to render…ii) the simulation of the selected medical procedure into a virtual reality scene, wherein the simulation is based on vital sign update information from the medical procedure simulation system.”  The claim does not preclude that the vital sign cannot be set by the system, it just states that the “simulation is based on vital sign update information”.  Further, the “medical procedure simulation system” is discussed as 
Next, the Applicant argues that Tessier does not teach or suggest vital signs information for a simulated procedure.  The Examiner disagrees.  Tessier discusses the software module updating the vital signs using a control panel and this in then will provide a particular simulation as discussed in col. 16 ln 58- col. 17 ln 7 and col. 18 ln 37-53.  This process being simulated through the vital signs is considered a simulated procedure.
Next, the Applicant argues that the vital sign update information generated by the medical simulation software may be based on simulated patient behavior and/ or responsive to user actions applied directly to a simulated patient.  The Examiner disagrees.  The Examiner would like to point out that this specific language is not in the claim.  The claim recites “ii) the simulation of the selected medical procedure into a virtual reality scene, wherein the simulation is based on vital sign update information from the medical procedure simulation system,” which is broad enough to be taught by the manual adjustments of vital signs as taught by Tessier col. 16 ln. 58- col. 17 ln. 17.
Next, the Applicant argues that the same arguments in regards to Ullrich are maintained.  The Examiner disagrees with these arguments and maintains her position of the arguments in view of Ullrich from the Office Action mailed on 9/28/2020.  Please refer to the Non-Final Action paragraph 29 for further information.  Further, the Examiner would like to state Ullrich 
Next, the Applicant discusses that none of Washburn, Tallman, Thomas, and Meglan cure the deficiencies of Ullrich and Tessier.  The Examiner disagrees.  Claim 1 remains rejected based on Ullrich and Tessier, for the reasons stated above.  Therefore, the 103 rejection is maintained.
Next, the Applicant argues that claim 9 should be allowed for the reasons stated above.  The Examiner disagrees.  Claim 9 remains rejected for the same reasons claim 1 is rejected.
Next, the Applicant argues that the dependent claims should be allowed due to the fact that the independent claims should be allowed.  The Examiner disagrees.  The independent claims remain rejected for the reasons stated above.  Therefore, the 103 rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/L.D.V/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715